Petition for Writ of Mandamus Denied and Memorandum Opinion filed
November 22, 2022.




                                      In The

                     Fourteenth Court of Appeals

                                NO. 14-22-00829-CV
                                 No. 14-22-00830-CV



IN RE MARK A LEPPARD, INDIVIDUALLY, AIR TECHNICS, AND ATI
                 ADVANTAGE LLC, Relators


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                         506th Judicial District Court
                            Waller County, Texas
             Trial Court Cause Nos. 16-04-23701 & 16-04-23701-A

                         MEMORANDUM OPINION

      On November 9, 2022, relators Mark A Leppard, Individually, Air Technics,
and ATI Advantage LLC filed a petition for writ of mandamus in this court. See
Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App. P. 52. In the petition, relators
ask this court to compel the presiding judge of the 506th Judicial District Court of
Waller County, to vacate the October 12, 2017 sanctions order and the October 12,
2017 final judgment.

      Relators have not established that they are entitled to mandamus relief.
Accordingly, we deny relators’ petition for writ of mandamus.

                                  PER CURIAM

Panel consists of Justices Wise, Jewell, and Poissant.




                                         2